              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

STEPHEN STRAWN,                                   No. 4:18-CV-00872

              Plaintiff,                          (Judge Brann)

       v.                                         (Magistrate Judge Carlson)

LEBANON COUNTY
CORRECTIONAL FACILITY, et al.,

              Defendants.

                                     ORDER

                                 MARCH 26, 2019

      Stephen Strawn filed a 42 U.S.C. § 1983 complaint—which he later

amended—raising numerous, and often ill-defined, claims related to alleged

violations of his First, Eighth, and Fourteenth Amendment rights. (Docs. 1, 22).

Defendants filed three separate motions to dismiss. (Docs. 27, 38, 39). After Strawn

failed to respond to those motions, Magistrate Judge Martin C. Carlson issued an

Order directing Strawn to respond to the motions by February 14, 2019; that deadline

was subsequently extended to February 22, 2019. (Docs. 52, 55).

      On February 25, 2019, Magistrate Judge Carlson issued a Report and

Recommendation recommending that this Court grant the motions to dismiss on the

grounds that (1) Strawn failed to comply with a court order or respond to the motions

to dismiss and (2) Strawn failed to state a claim against any Defendants. (Doc. 56).

On February 26, 2019, this Court received Strawn’s response to Magistrate Judge
Carlson’s Order, although Strawn deposited, and therefore filed,1 his response prior

to the February 22, 2019, deadline. (Doc. 57-1 at 14, 44). Strawn has not filed any

objections to the Report and Recommendation.2

       Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error. Fed. R. Civ. P. 72(b), advisory

committee notes; see Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)

(explaining that court should in some manner review recommendations regardless

of whether objections were filed). Conversely, “[i]f a party objects timely to a

magistrate judge’s report and recommendation, the district court must ‘make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.’” Equal Emp’t Opportunity Comm’n

v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C.

§ 636(b)(1)). Regardless of whether timely objections are made, district courts may

accept, reject, or modify—in whole or in part—the magistrate judge’s findings or

recommendations. 28 U.S.C. § 636(b)(1); Local Rule 72.31.

       Because Strawn failed to object to the Report and Recommendation, this

Court would ordinarily review the recommendation only for clear error. However,



1
    See Houston v. Lack, 487 U.S. 266, 270-71 (1988) (prisoner documents are deemed filed when
    deposited in prison mail system).
2
    Notably, Strawn’s response was docketed as objections to the Report and Recommendation,
    and Defendants have interpreted the response as objections. (See Docs. 58, 59).
                                               2
the parties have interpreted Strawn’s response to Magistrate Judge Carlson’s Order

as objections, which may have led Strawn to draw the conclusion that actual

objections were not required. In light of Strawn’s pro se status and the muddled

timing and procedural aspects of this case, the Court will examine de novo Strawn’s

underlying claims.3 Nevertheless, the Court finds no error in Magistrate Judge

Carlson’s conclusion that Strawn failed to adequately state a claim against

Defendants. In that regard, Strawn’s complaint is largely conclusory and devoid of

facts that would support any of his claims against Defendants, and many Defendants

appear to be inappropriately sued based solely on their supervisory status.4

However, because it is not clear that amendment would be futile, Strawn will be

provided an opportunity to again amend his complaint. Grayson v. Mayview State

Hosp., 293 F.3d 103, 108 (3d Cir. 2002).                 Consequently, IT IS HEREBY

ORDERED that:

       1.      Magistrate Judge Martin C. Carlson’s Report and Recommendation

               (Doc. 56) is ADOPTED in part;

       2.      Defendants’ motions to dismiss (Docs. 27, 38, 39) are GRANTED; and


3
    Because Strawn timely complied with Magistrate Judge Carlson’s Order, dismissal for failure
    to comply with a court order is not warranted at this time.
4
    The Court is mindful that Strawn alleged additional facts in his opposition to the motions to
    dismiss. (Doc. 57). However, this Court may “not consider after-the-fact allegations in
    determining the sufficiency of [a] complaint” under Fed. R. Civ. P. 12(b)(6), and Strawn may
    not amend his complaint in a response brief. Frederico v. Home Depot, 507 F.3d 188, 201 (3d
    Cir. 2007).

                                                3
3.   Strawn’s complaint is DISMISSED without prejudice. Strawn shall,

     within 30 days of the date of this Order, file an amended complaint

     detailing with specificity his claims against Defendants. Failure to

     comply will be deemed abandonment this action, and Strawn’s

     complaint will be subject to dismissal with prejudice without further

     warning.



                                    BY THE COURT:


                                    s/ Matthew W. Brann
                                    Matthew W. Brann
                                    United States District Judge




                                4
